Title: From John Adams to Roger Sherman, 17 July 1789
From: Adams, John
To: Sherman, Roger



Dear Sir
Richmond Hill July 17. 1789

I have read over with Pleasure, your Observations on the new federal Constitution, and am glad of an opportunity to communicate to you my opinion of some Parts of them. it is by a free and friendly Intercourse of Sentiments that the Friends of our Country may hope for Such an unanimity of opinion and Such a Concert of Exertions, as may sooner or later produce the Blessings of good Government.
You Say "it is by Some objected, that the Executive is blended with the Legislature, and that those Powers ought to be entirely distinct and unconnected, but is not that a gross Error in Politicks? The united Wisdom and various Interests of a nation Should be combined in framing the Laws, by which all are to be governed and protected, though it would not be convenient to have them executed by the whole Legislature. The Supreme Executive in Great Britain is one branch of the Legislature, and has a negative on all the Laws; perhaps that is an extreme not to be imitated by a Republic, but the Negative vested in the President by the new Constitution, on the Acts of Congress, and the consequent Revision, may be very useful to prevent Laws being passed without mature deliberation; and to preserve stability in the Administration of Government. And the Concurrence of the Senate in the Appointment to office, will Strengthen the hands of the Executive, and Secure the Confidence of the People, much better than a Select Council and will be less expensive."
Is it then "an extreme not to be imitated by a Republic, to make the Supreme Executive a Branch of the Legislature, and give it a Negative on all the Laws?" if you please we will examin this Position, and See whether it is well founded. In the first Place what is your definition of a Republic? Mine is this, A Government, whose Sovereignty is vested in more than one Person. Governments are divided into Despotisms, Monarchies, and Republics. A Despotism is a Government, in which the three Divisions of Power, the Legislative, Executive and Judicial are all vested in one Man. A Monarchy is a Government, where the Legislative and Executive Powers are vested in one Man; but the Judicial, in other Men. in all Governments the Sovereignty is vested in that Man or Body of Men, who have the Legislative Power. in Despotisms and Monarchies therefore, the Legislative Authority being in one Man, the Sovereignty is in one Man. in Republicks, as the Sovereignty  that is the Legislative Power is always vested in more than one, it may be vested in as many more as you please. In the United States, it might be vested in two Persons, or in three Millions or in any intermediate Number, and is every Such Supposable Case the Government would be a Republic, in conformity to these Ideas Republics have been divided into three different Species, monarchical, Aristocratical and Democratical Republics. England is a Republic; a monarchical Republic it is true: but a Republic Still: because the Sovereignty, which is the Legislative Power, is vested in more than one Man: it is equally divided indeed between the one, the few, and the many: or in other Words between the three natural Divisions of Mankind in every Society; the monarchical, the Aristocratical and the Democratical. it is essential to a monarchical Republic, that the Supream Executive Should be a Branch of the Legislature, and have  Negative on all the laws.—I Say essential because, if Monarchy were not an essential Part of the Sovereignty the Government would not be a monacharical Republic. Your Position therefore is clearly and certainly an Error, because the Practice of G. Britain in making their Supreme Executive a Branch of the legislative and giving it a Negative on all the Laws, must be imitated, by every Monarchical Republic.—
I will pause here if you please—but if you will give me leave, I will write you another Letter or two upon this subject. mean time I am with / unalterable friendship yours
John Adams.